The Attorney              General of Texas
                                         July   28,    1978
JOHN   L. HILL
Attorney General


                   Honorable Joe Resweber                       Qpiriion No. H-1219
                   Harris County Attorney
                   Harris County Courthouse                      Re: Whether       Harris    County
                   Houston, Texas 77002                          may restrict the award of print-
                                                                 ing jobs to union printers.

                   Dear Mr. Resweber:

                         You ask whether Harris County may restrict the award of printing jobs
                   to union printers. Article 1658, V.T.C.S., provides as follows:

                                 Bids shall be asked for all supplies of stationery,
                              books, blanks, records, and other supplies for the
                              various officers for which the county is required to
                              pay, and the purchase made from the lowest bidder,
                              after filing said bid with the auditor for record.

                   Article 2359, V.T.C.S., requires the commissioners court to advertise for bids
                   on stationery and printing. Article 2362, V.T.C.S., establishes four categories
                   of stationery and printing and provides as follows:

                              To the lowest bidder on each class shall be awarded
                              the contract for all work of that class.

                   Cf. V.T.C.S. art. 1580 (county purchasing agent makes all purchases       except
                   those required to be made on competitive bids).

                         The purpose of competitive bidding statutes is stated in Sterrett   v. Bell,
                   240 S.W.2d 516, 520 (Tex. Civ. App. - Dallas 1951, no writ):

                              Its purpose is to stimulate      competition,     prevent
                              favoritism and secure the best work and materiflls at
                              the lowest practicable price, for the best interests and
                              benefit of the taxpayers and property owners. There
                              can be no competitive bidding in a legal sense where
                              the terms of the letting of the contract prevent or




                                                P.    4880
Honorable Joe Resweber      -   Page 2     (H-1219)



            restrict competition, favor a contractor or material man, or
            increase the cost of the work or of the materials or other
            items going into the project.

The Supreme Court quoted this language with approval in Texas Highway
Commission v. Texas Association of Steel Importers, Inc., 372 S.W.2d 525 (Tex.
1963). The court considered a highway department rule restricting bids to those
providing that construction materials would be manufactured in the United States,
its territories and possessions and found it in violation of a competitive    bidding
statute, article 6674h, V.T.C.S. It stated that the administrative body must act in
accordance with the legislative decision favoring unrestricted competition.    Texas
Highway Commission v. Texas Association of Steel Importers, Inc., e,       at 527.

       In Attorney General Opinion H-1086 (1977) we applied the reasoning of the
Texas Highway Commission case to a county policy requiring that bidders be
located in the county and found that policy to be an illegal restriction            on
competition.    We believe the requirement proposed by Harris County would also be
an illegal restriction on competition.   See Miller v. City of Des Moines, 122 N.W.
226 (Iowa 1909); State ex rel. United District Heating, Inc. v. State Office Building
Comm., 179 N.E. 138 (Ohio 19311, mand. ranted 181 N.E. 129 (Ohio 1932). Compare
Pallas v. Johnson, 68 P.Zd 559 (Cola.
                                   * 1937 .

                                   SUMMARY

           Harris County may not restrict the award of printing jobs to
           union printers, .-since this requirement     violates statutes
           providing for competitive bidding on printing contracts.




C. ROBERT HEATH, Chairman
Opinion Committee

jsn

                                      P.   4881
                                                                                         .   .